Exhibit 10.10

VIRNETX, INC.

MASTER CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made as of February 23, 2006 by
and between VirnetX, Inc., a Delaware corporation (the “Company”), and Magenic
Technologies, Inc. (“Consultant”).

1.

Consulting Relationship.  During the term of this Agreement, Consultant will
provide consulting services to the Company as described on Exhibit A attached to
this Agreement (the “Services”).  Consultant represents that Consultant is duly
licensed (as applicable) and has the qualifications, the experience and the
ability to properly perform the Services.  Consultant shall use Consultant’s
best efforts to perform the Services such that the results are satisfactory to
the Company.  

2.

Fees.  As consideration for the Services to be provided by Consultant and other
obligations, the Company shall pay to Consultant the amounts specified in
Exhibit A attached to this Agreement at the times specified therein.

3.

Expenses.  Consultant shall not be authorized to incur on behalf of the Company
any expenses and will be responsible for all expenses incurred while performing
the Services except as expressly specified in Exhibit A unless otherwise agreed
to by the Company’s President, which consent shall be evidenced in writing for
any expenses in excess of $1,000.  As a condition to receipt of reimbursement,
Consultant shall be required to submit to the Company reasonable evidence that
the amount involved was both reasonable and necessary to the Services provided
under this Agreement.

4.

Term and Termination.  Consultant shall serve as a consultant to the Company for
a period specified in Exhibit A; provided however the Consulting Relationship
shall terminate prior to such date if (a) Consultant completes the provision of
the Services to the Company under this Agreement, or (b) Consultant shall have
been paid the maximum amount of consulting fees as provided in Exhibit A.

Notwithstanding the above, either party may terminate this Agreement at any time
upon ten days’ written notice.  In the event of such termination, Consultant
shall be paid for any portion of the Services that have been performed prior to
the termination.

Should either party default in the performance of this Agreement or materially
breach any of its obligations under this Agreement, including but not limited to
Consultant’s obligations under the Confidential Information and Invention
Assignment Agreement between the Company and Consultant referenced below, the
non-breaching party may terminate this Agreement immediately if the breaching
party fails to cure the breach within 20 business days after having received
written notice by the non-breaching party of the breach or default.

5.

Independent Contractor.  Consultant’s relationship with the Company will be that
of an independent contractor and not that of an employee.

(a)

Method of Provision of Services.  Consultant shall be solely responsible for
determining the method, details and means of performing the Services.
 Consultant may, at Consultant’s own expense, employ or engage the services of
such employees, subcontractors, partners or agents, as Consultant deems
necessary to perform the Services (collectively, the “Assistants”).  The
Assistants are not and shall not be employees of the Company, and Consultant
shall be wholly responsible for the professional performance of the Services by
the Assistants such that the results are satisfactory to the Company.
 Consultant shall expressly advise the Assistants of the terms of this
Agreement, and shall require each Assistant to execute and deliver to the
Company a Confidential Information and Invention Assignment Agreement
substantially in the form attached to this Agreement as Exhibit B (the
“Confidentiality Agreement”).

(b)

No Authority to Bind Company.  Consultant acknowledges and agrees that
Consultant and its Assistants have no authority to enter into contracts that
bind the Company or create obligations on the part of the Company without the
prior written authorization of the Company.

(c)

No Benefits.  Consultant acknowledges and agrees that Consultant and its
Assistants shall not be eligible for any Company employee benefits and, to the
extent Consultant otherwise would be eligible for any Company employee benefits
but for the express terms of this Agreement, Consultant (on behalf of itself and
its employees) hereby expressly declines to participate in such Company employee
benefits.

(d)

Withholding; Indemnification.  Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid to Consultant or its
Assistants under this Agreement, and for compliance with all applicable labor
and employment requirements with respect to Consultant’s self-employment, sole
proprietorship or other form of business organization, and with respect to the
Assistants, including state worker’s compensation insurance coverage
requirements and any U.S. immigration visa requirements.  Consultant agrees to
indemnify, defend and hold the Company harmless from any liability for, or
assessment of, any claims or penalties with respect to such withholding taxes,
labor or employment requirements, including any liability for, or assessment of,
withholding taxes imposed on the Company by the relevant taxing authorities with
respect to any compensation paid to Consultant or its Assistants.

6.

Supervision of Consultant’s Services.  All of the services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and the Company’s President or supervisor designated by the
President.  Consultant will be required to report to the President or supervisor
designated by the President concerning the Services performed under this
Agreement.  The nature and frequency of these reports will be left to the
discretion of the President or supervisor designated by the President.

7.

Consulting or Other Services for Competitors. Consultant represents and warrants
that Consultant does not presently perform or intend to perform, during the term
of the Agreement, consulting or other services for, or engage in or intend to
engage in an employment relationship with, companies who businesses or proposed
businesses in any way involve products or services which would be competitive
with the Company’s products or services, or those products or services proposed
or in development by the Company during the term of the Agreement (except for
those companies, if any, listed on Exhibit C attached hereto).  If, however,
Consultant decides to do so, Consultant agrees that, in advance of accepting
such work, Consultant will promptly notify the Company in writing, specifying
the organization with which Consultant proposes to consult, provide services, or
become employed by and to provide information sufficient to allow the Company to
determine if such work would conflict with the terms of this Agreement,
including the terms of the Confidentiality Agreement, the interests of the
Company or further services which the Company might request of Consultant.  If
the Company determines that such work conflicts with the terms of this
Agreement, the Company reserves the right to terminate this Agreement
immediately.  In no event shall any of the Services be performed for the Company
at the facilities of a third party or using the resources of a third party.

8.

Confidentiality Agreement.  Consultant shall sign, or has signed, a
Confidentiality Agreement, on or before the date Consultant begins providing the
Services.

9.

Conflicts with this Agreement.  Consultant represents and warrants that neither
Consultant nor any of the Assistants is under any pre-existing obligation in
conflict or in any way inconsistent with the provisions of this Agreement.
 Consultant represents and warrants that Consultant’s performance of all the
terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by Consultant in confidence or in trust prior
to commencement of this Agreement.  Consultant warrants that Consultant has the
right to disclose and/or or use all ideas, processes, techniques and other
information, if any, which Consultant has gained from third parties, and which
Consultant discloses to the Company or uses in the course of performance of this
Agreement, without liability to such third parties.  Notwithstanding the
foregoing, Consultant agrees that Consultant shall not bundle with or
incorporate into any deliveries provided to the Company herewith any third party
products, ideas, processes, or other techniques, without the express, written
prior approval of the Company.  Consultant represents and warrants that
Consultant has not granted and will not grant any rights or licenses to any
intellectual property or technology that would conflict with Consultant’s
obligations under this Agreement.  Consultant will not knowingly infringe upon
any copyright, patent, trade secret or other property right of any former
client, employer or third party in the performance of the Services.

10.

Miscellaneous.

(a)

Amendments and Waivers.  Any term of this Agreement may be amended or waived
only with the written consent of the Company.

(b)

Sole Agreement.  This Agreement, including the Exhibits hereto, constitutes the
sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.

(c)

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, 48 hours after being
deposited in the regular mail as certified or registered mail (airmail if sent
internationally) with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address or facsimile number as set forth below,
or as subsequently modified by written notice.

(d)

Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

(e)

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

(f)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g)

Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT,
SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.










[Signature Page Follows]

The parties have executed this Agreement as of the date first written above.

THE COMPANY:

VIRNETX, INC.




By:


(Signature)

Name:


Title:  

Address:

157 Provincetown Ct.

Aptos, CA 95003




CONSULTANT:


(Print Consultant’s Name)


(Signature)

Address:













EXHIBIT A

DESCRIPTION OF CONSULTING SERVICES











Virnet X, Inc.




Work Order #1

This Work Order is attached to and made a part of the VirnetX, Inc. Master
Consulting Agreement and is effective on February 23rd, 2006.  Terms in this
Work Order shall have the same meaning as in the Master Consulting Agreement.

Client Name:  VirnetX

Client #:

  

Project Name:  Client Services Portal

Project #:

  

Client’s Reference:

Account Rep:  Matthew Aberbach




SERVICES

Magenic shall perform the following services for Client in a “work for hire”
capacity:

Type of Service:

¨ Application Development Consulting

¨ ERP Consulting

¨ E-Commerce Consulting

¨ EDS Consulting

Description of Services:

Project Summary

Objective

Provide a quality project and quality product on time and within budget.

Provide improved functionality with data integrity, and improved case-of-use in
an extensible architecture.

Roles and Responsibilities

Who

Role

Responsibility

Kendall
Larson

Product
Manager/ Project Sponsor

 

Sameer
Mathur

Project Manager, VirnetX point of contact,

product quality, project decisions and approvals

Matt
Aberbach

Account Executive

Customer Relationship Management

Sandy
White

Engagement Management

Engagement Issues

Kenny
Goers

Architect & Technical Lead

Open architecture design; technical decisions that are project and product
affecting; activity definition and duration estimating, schedule development;
product quality; coordinating set-up of the development environment; technical
documentation; product deployment; defect resolution

Jeff
Cowan

Developer

Product development, product quality, product deployment, defect resolution

TBD

Web/.NET Developer

Product development, product quality, product deployment, defect resolution

Assumptions

Magenic will be responsible for:

·

Project Management of software components

·

Application architecture and design

·

Code development

·

Providing their own development software

·

Installation and configuration of servers for the project development
environment at the Magenic site

·

Technical implementation documentation

·

Defect resolution and reporting

·

The Magenic Project Plan will assume that there is a fixed scope.  Critical
needs may be identified which were missed in the requirements gathering or which
arise out of the actual development of the application.  These will be
considered changes that need to be evaluated to ensure that only those that are
required for the success of the project are being included in the revised scope.
 The timeline requires strict adherence to the change management process.
 Changes that are not critical will be logged and included in any future phases
of the project.  Every scope change can affect the timely completion of the
project.

VirnetX will be responsible for:

·

Over all Project Management

·

Technical requirements definition

·

Provide a four hour response time to critical questions and issues raised by
Magenic

·

The schedule and timeline are contingent upon VirnetX’s on-time delivery of a
streaming encryption algorithm and library and approval of the scope of work in
a timely manner.

Constraints

The Magenic team will work its standard business hours, Monday through Friday,
with the exception of national holidays and planned time off.

Goals, Deliverables, Work Plan, and Schedule

Project Goal

The goal of the project, in short, is to come up with a solution for encrypted
secure communication stream between multiple messaging endpoints.  This will be
accomplished by implementing a first phase of a wheel and spoke architecture
with VirnetX at the center, connecting differing corporate architectures.

This needs to be accomplished using as simple a method as possible while
utilizing VirnetX’s patents, specifically:

·

Patent 6,502,135 – Secure real time communication between two computers using
DNS (IETF RFC3263 reference or “SIPS”).

·

Patent 6,839,759 – Method for establishing secure communication link between
computers of virtual private network without user entering any cryptographic
information.

Magenic Technologies will be following an agile methodology and will be
continuously updating the schedule as we work with VirnetX.  The primary reason
for this tact is that the deliverables are at this point envisioned and there
are questions in many areas of the over all architecture that will be determined
as we go.

Deliverables and Platform Target

The initial target will be Microsoft Office Communicator 2005, Live
Communication Server 2005 SP1 and a single chosen 3rd party IM client.  We will
install 2-3 Virtual servers running Windows 2003 Enterprise Server, one
containing a domain controller, Active Directory and DNS, another running Live
Communication Server and possibly a third running SQL server, to be added if
needed.  These deliverables are being created as a proof-of-concept for
VirnetX’s business model moving forward.  They are not intended to be of beta
quality but as a vehicle to demonstrate the functionality and implementation to
investors and others.  Installation will be on Magenic virtual servers initially
but may need to be hosted on dedicated hardware in the near future, if required
this hardware will be acquired by VirnetX.

The initial deliverables for the first three months are agreed upon after a few
working sessions Magenic and VirnetX are:

·

A VirnetX Directory Service – Built on a LDAP/Active Directory architecture, the
internal implementation will be determined by the development team with input by
VirnetX.  It will include DNS services that implement RFC 3263 for use in
establishing end-to-end secure communications between IM clients.  The directory
service will house metadata for Corporate and Individual users relating to
creating the secure point to point connections.

·

A VirnetX Gateway/Clearinghouse – Built on top of a LCS server configuration.
Will initially support IM Text and Voice services, will be capable of connecting
LCS servers and one 3rd party IM service to be determined by the development
group.  Application development activities will possibly include building a
bridge between the 3rd parties.

·

A VirnetX Management Website for applying for secure credentials and access to
the VirnetX Directory Service.  Site will include a store for applying for and
purchasing GeoTrust certificates to access the system.  VirnetX will provide the
appropriate access and methods needed to interface with GeoTrust.

Work Plan

We will be working roughly in parallel on the Directory Service, the Gateway and
the Web Management and GeoTrust interface, and breaking the first few weeks’
worth of work into the follow categories:

·

Verify the SIP/S and RTP/S functionality and compatibility in current 3rd party
IM clients.

·

Verify TLS and DNS inter-op for SIP.

·

Identity the required metadata to place in the server side store and then
evaluate if that metadata can be stored in the existing Microsoft DNS store or
if a new store (and new DNS service) will need to be constructed.

·

Additional investigation pieces as required to complete a detailed architecture
for Proof-Of-Concept.

Project Schedule

Presented here are initial project estimates for areas of investigation and
project implementation, times are estimated will be re-evaluated on a weekly
bases with the Project Manager.

Activity

Duration

Who

Investigation Phase

Environment Setup

5 Days

Dev Team

SIP/S “RFC3263” and RTP/S (RFC 3711) Protocol Investigation
(3rd Party implementations, LCS implementation verification, Verify full
point-to-point encryption)

10 Days

Dev Team

DNS, Directory Architecture and RFC 3263 Integration

10 Days

Dev Team

Investigate Microsoft LCS provided bridges to AOL/MSN/Yahoo

5 Days

Dev Team

TLS Implementation

5 Days

Dev Team

Web site requirement development, GeoTrust and VirnetX Directory interfaces

10 Days

Dev Team

MILESTONE Meeting (end of investigation phase)
- Results of discovery
- Review open issues
- Go/No go on starting pilot activities

1-2 hours

Everyone

Pilot Construction Phase

Environment Refinement

5 Days

Dev Team

VirnetX Gateway Implementation

40 Days

Dev Team

VirnetX Directory Implementation

40 Days

Dev Team

VirnetX Management Website Implementation

40 Days

Dev Team

MILESTONE Meeting(end of 1st Month)
- Progress
- Open Issues
- Steps before next milestone

1-2 hours

Everyone

MILESTONE Meeting (end of phase)
- Progress
- Open Issues
- Steps before next meeting

1-2 hours

Everyone

Pilot Testing

15 days

Dev Team

MILESTONE Meeting
- Pilot Status
- Open Issues
- Go/No Go to proceed to Beta Phase

1-2 hours

Everyone




Additionally, there will be activities to test and stabilize the pilot, not in
the above activities.  The plan is to time box the pilot to three Magenic
Development Team members for 3 months.

Project Management

Communications Management

Magenic will expose a secure project extranet
http://px.magenic.com/sites/VirnetX/ which will be generally available 24x7 and
will house all project artifacts, documents, and deliverables.
The Magenic will be responsible for revisions to Scope of Work and Project Plan
documentation. The Magenic architect will be responsible for changes to
technical documentation, including the Requirements documentation. The documents
must be versioned, with a revision history of summarizing changes made. Changes
must be reviewed by Magenic and VirnetX and accepted as complete and accurate on
a new signature page. The SharePoint site at px.magenic.com will be the
repository for all project documentation and Magenic will maintain source code
with revision history in team server.
The Technical Lead will be the primary point of contact into the Magenic team.
All communications to or from the VirnetX team should flow through that key
contact, except when special arrangements have been defined (for example for
technical communications). In all cases the Magenic Lead should be copied on
written communications.
Deliverables shown in the Project Schedule will be posted to the collaboration
SharePoint web-site as it becomes available. Documentation will be provided in
the same fashion.  Hard-copies of acceptance documentation will be provided for
signature.
The Magenic Lead will manage an issues list; selected items will be published in
the weekly status report (when VirnetX resources are required for resolution).
VirnetX will make its best effort to quickly turnaround requested decision,
requests for clarification or information, etc.
The developers will report status weekly to the Architect/Technical Lead. The
Architect/Technical Lead will report status and progress weekly to the Project
Manager as well as the Magenic Engagement Manager. A status meeting will be
scheduled at least weekly to discuss progress and current issues.

Scope Management

The Project Agreement and Requirements documents are the baseline for project
work, and will be used for project and product acceptance. They are “living
documents” and can be changed per the change management process. Approved
changes to scope will be made, following the documented Change Management
process, using a Change Request form. The Scope of Work will be updated with
changes by the PM, and circulated for review. VirnetX will approve the
documentation change by signing an addendum signature page.
Changes to Scope can be communicated by any stakeholder with a change request
form to the Magenic Lead, but will require approval by the designated VirnetX
point of contact, per the Change Management process before work can proceed.

Time Management

Any and all changes to time estimates will be made according to the documented
Change Management process, using a Change Request form. If Magenic initiates the
request, a basis of estimate will be included, and the request provided to the
VirnetX approver(s).

Magenic team members will capture time spent weekly, in the Magenic time
reporting tool. Time will be entered by week’s end, or the last working day of
the week, should team members be on holiday or PTO.

Magenic team members will not plan on having any overtime except as approved in
writing by the customer. Magenic developers will provide advanced notice of
Planned Time Off (PTO)

Should VirnetX request non-standard development hours, a minimum of 1-week
advance notice is required. Magenic recognizes that critical situations may
arise outside the scope of this engagement, and will make its best effort to
support VirnetX. However, Magenic reserves the right to treat these requests as
changes to scope and assess the time and budget impacts.

Cost management

Any and all changes to cost estimates, or new procurement requests, will be made
according to the documented Change Management process, using a Change Request
form.

Quality Management

·

Magenic will perform unit and functional tests.

·

VirnetX will perform acceptance testing.

Risk Management

Risks will be managed by the Magenic Team Lead with the assistance of the
Magenic CRM and EM with the customer.

All team members are responsible for continually identifying and reporting risks
to the Magenic Lead Risk assessment and response planning will be done on a
continual basis.

Change Management

Changes may require a revision to documentation previously delivered. At a
minimum, documentation will be versioned, the revision history noted with a
summary of the change and/or the change requests referenced in the
documentation.

Dates

The date of this work order shall start February 22nd, and end on May 26th.
Should Client wish to extend the work order beyond this end date, Magenic
Technologies requires Two (2) weeks notice, prior to the end date. Should this
work order be terminated prior to the agreed upon end date, any discount
calculations that were based on project length will be reversed, and a new rate
schedule will be applied on a prorated basis.

Partnership

Magenic Technologies is a true business partner to VirnetX. In that spirit,
Magenic Technologies will make available client or industry relationships as
mutually agreed upon for the purposes of technical or market readiness of the
VirnetX product.

MATERIALS

Magenic to provide all necessary hardware, software and hosting for the duration
of this project. The monthly cost is   .

EXPENSES

Client agrees to pay for the following incidental expenses incurred by Magenic
while performing the above services if dictated by client:

ý Airfare

  ¨ Entertainment

    ý Lodging

  ¨ Parking

  ¨ Telephone

ý Meals

  ý Ground Transport     ¨ Mileage

  ¨Supplies

  ¨ Other ________

COMPENSATION

Client agrees to pay for Magenic’s time as per the following schedule for
services. A retainer on a monthly renewal basis will be paid prior to the
beginning of the engagement and on the following dates for the following
amounts:

February 23rd (Feb 23rd – March 31st) : $106,920

March 28th

(April 3rd – April 28th) : $79,200

April 26th (May 1 – May 26): $79,200

Total estimated labor: $265,320

Invoices will be sent to:

Attention:

Kathleen Sheehan

Company:

VirnetX

Address:

157 Provincetown Ct.

  

City, State, Zip:

Aptos, CA 95003

Phone:

 

Fax:

 




Payments and Inquiries should be directed to:

Attn: Accounts Receivable

Magenic Technologies International

4150 Olson Memorial Drive, Ste 400

Golden Valley, MN 55422

Phone: 763-398-4800/ Fax: 763-521-4090

THEREFORE, the parties have executed this Work Order to the Magenic &
Technologies International Master Consulting Agreement in duplicate originals.

Magenic Technologies, Inc.
4150 Olson Memorial Drive
Suite 400
Golden Valley, MN  55422

Address

157 Provincetown
Aptos, CA  95003

     

/s/ Gregory G. Frankenfield


(Sign)

/s/ Kendall Larsen


(Sign)

     

Gregory G. Frankenfield


Name (Print)

Kendall Larsen


Name (Print)

     

President


Title

President & CEO


Title

     

3/1/2006


Date

2/27/06


Date

     


Account Representative

 

















EXHIBIT B

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

(see attached)























EXHIBIT C

LIST OF COMPANIES

EXCLUDED UNDER SECTION 7









































































___ No conflicts

___ Additional Sheets Attached

Signature of Consultant:  

Print Name of Consultant:  

Date:  












